                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       JACOB WALTZ,                                      Case No. 17-cv-06654-LB
                                  12                      Plaintiff,                         ORDER DENYING PLAINTIFF’S
Northern District of California
 United States District Court




                                                                                             MOTION FOR SUMMARY
                                  13               v.                                        JUDGMENT AND GRANTING
                                                                                             DEFENDANT’S CROSS-MOTION
                                  14       NANCY A. BERRYHILL,
                                                                                             Re: ECF Nos. 26 & 27
                                  15                      Defendant.

                                  16

                                  17                                            INTRODUCTION
                                  18         Plaintiff Jacob Waltz seeks judicial review of a final decision by the Commissioner of the

                                  19   Social Security Administration denying his claim for disability benefits under Title II and Title

                                  20   XVI of the Social Security Act.1 He moved for summary judgment.2 The Commissioner opposed

                                  21   the motion and filed a cross-motion for summary judgment.3 Under Civil Local Rule 16-5, the

                                  22   matter is submitted for decision by this court without oral argument. All parties consented to

                                  23

                                  24

                                  25   1
                                        Compl. – ECF No.1 at 1; Motion for Summary Judgment (“Motion”) – ECF No. 26 at 5–11. Record
                                       citations refer to the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page
                                  26   numbers at the top of documents.
                                       2
                                  27       Motion – ECF No. 26.
                                       3
                                           Cross-Mot. – ECF No. 27.
                                  28

                                       ORDER – No. 17-cv-06654-LB 
                                   1   magistrate-judge jurisdiction.4 The court denies the plaintiff’s motion and grants the

                                   2   Commissioner’s cross-motion.

                                   3                                             STATEMENT
                                   4   1. Procedural History
                                   5         On January 28, 2014, Mr. Waltz, born on August 28, 1971, filed claims for social-security

                                   6   disability insurance (“SSDI”) under Title II of the Social Security Act5 (“SSA”) and supplemental

                                   7   security income (“SSI”) under Title XVI.6 He alleged affective disorder,7 personality disorder,

                                   8   anxiety, chronic insomnia, degenerative disc disease, hypertension, blood clots in his right leg,

                                   9   Tendonitis in his left leg, sprains, and strains.8 He alleged an onset date of September 15, 2011.9

                                  10   The Social Security Administration denied the application initially10 and on reconsideration.11 On

                                  11   February 19, 2015, Mr. Waltz requested a hearing.12 On May 26, 2016, Administrative Law Judge

                                  12   (“ALJ”) Suzanne Krolikowski held a hearing in San Rafael, California.13 Attorney Dan McCaskell
Northern District of California
 United States District Court




                                  13   represented Mr. Waltz.14 Mr. Waltz and vocational expert Robert Cottle testified in person.15 On

                                  14   September 8, 2016, the ALJ issued an unfavorable decision.16 Mr. Waltz appealed the decision to

                                  15

                                  16

                                  17   4
                                           Consent Forms – ECF Nos. 5, 9.
                                       5
                                  18     See AR 266–72. Administrative Record (“AR”) citations refer to the page numbers in the bottom
                                       right hand corner of the Administrative Record.
                                  19   6
                                           See AR 136–37.
                                       7
                                  20     Specifically, as to his alleged affective disorder, Mr. Waltz alleged manic depression, bipolar
                                       disorder, restlessness, post-traumatic-stress disorder (“PTSD”), and obsessive-compulsive disorder
                                  21   (“OCD”). AR 102, 119.
                                       8
                                           See AR 24, 102, 119.
                                  22   9
                                           See AR 266, 273.
                                  23   10
                                            AR 173–76, 177–81.
                                       11
                                  24        AR 185–89, 190–94.
                                       12
                                            AR 195–96.
                                  25   13
                                            See AR 50–97.
                                  26   14
                                            See AR 50.
                                       15
                                  27        See AR 50–51.
                                       16
                                            AR 19.
                                  28

                                       ORDER – No. 17-cv-06654-LB                        2 
                                   1   the Appeals Council on September 30, 2016.17 On October 2, 2017, the Appeals Council denied

                                   2   his request.18 On November 17, 2017, Mr. Waltz filed this action for judicial review19 and

                                   3   subsequently moved for summary judgment on August 16, 2018.20 The Commissioner opposed

                                   4   the motion and filed a cross-motion for summary judgment.21

                                   5

                                   6   2. Summary of Record and Administrative Findings

                                   7         2.1     Medical Records

                                   8               2.1.1   Les Kalman, M.D., Psy.D. — Examining

                                   9         On March 15, 2011, before the alleged onset date, and in connection with an earlier claim, Les

                                  10   Kalman, M.D., Psy.D., a psychiatrist, conducted a psychiatric evaluation of Mr. Waltz.22 Mr.

                                  11   Waltz’s chief complaint was that he was tired and experienced difficulty sleeping “for the past 26

                                  12   years.”23 He reported feeling depressed, stressed, and anxious and experiencing auditory
Northern District of California
 United States District Court




                                  13   hallucinations telling him to hurt people.24 He also reported past homicidal thoughts, which were

                                  14   not directed at anyone in particular.25 His last job was in November 2010 as In Home Support

                                  15   Service for his mother.26 He stated that he could no longer work in that capacity because he had

                                  16   difficulty caring for his mother and would “get mad at people or just feel too stressed.”27 Dr.

                                  17   Kalman noted that Mr. Waltz had no past psychiatric conditions.28

                                  18

                                  19   17
                                            AR 262–63.
                                  20   18
                                            AR 1–6.
                                       19
                                  21        Complaint – ECF No. 1.
                                       20
                                            Motion – ECF No. 26.
                                  22   21
                                            Cross-Mot. – ECF No. 27.
                                  23   22
                                            AR 423–27.
                                       23
                                  24        AR 423.
                                       24
                                            AR 423, 425.
                                  25   25
                                            AR 423.
                                  26   26
                                            AR 424.
                                       27
                                  27        Id.
                                       28
                                            Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                        3 
                                   1         Dr. Kalman noted that Mr. Waltz was pleasant and cooperative, he spoke at an average rate

                                   2   and volume, and his eye contact was good.29 Mr. Waltz’s level of functioning included the

                                   3   following: doing his own shopping, cooking, and housekeeping; managing his own transportation;

                                   4   caring for his personal hygiene; and paying his bills.30

                                   5         Dr. Kalman opined that Mr. Waltz was able to relate to supervisors, co-workers, and peers.31

                                   6   Mr. Waltz also was able to understand and carry out simple work instructions, maintain attention,

                                   7   concentration and memory, and withstand the stress and pressures associated with daily work.32

                                   8   Dr. Kalman diagnosed Mr. Waltz with cyclothymia,33 ruled out schizoaffective disorder, and noted

                                   9   Mr. Waltz’s sustained polysubstance dependence.34

                                  10              2.1.2   Brookwood Health Center — Treating

                                  11         Mr. Waltz visited Brookwood Health Center on various occasions from November 2011

                                  12   through July 2014.35 On November 28, 2011, Theresa Wade, a family nurse practitioner (“FNP”),
Northern District of California
 United States District Court




                                  13   saw Mr. Waltz regarding antidepressant medication.36 Mr. Waltz stated that he had been “angry

                                  14   and raging” as well as “withdrawn from life, apathetic.”37 He reported hearing voices, “sometimes

                                  15   an actress’s voice and sometimes voices he does not recognize. The voices t[old] him to hurt other

                                  16   people — to hit/kick/throw them on the ground.”38 He heard those voices “daily for the past 2

                                  17

                                  18

                                  19   29
                                            Id.
                                  20   30
                                            AR 425.
                                       31
                                  21        Id.
                                       32
                                            AR 425–26.
                                  22   33
                                          “[T]he essential feature of Cyclothymic Disorder [cyclothymia] is a chronic, fluctuating mood
                                  23   disturbance involving numerous periods of hypomanic symptoms . . . and numerous periods of
                                       depressive symptoms.” Reynolds v. Apfel, 1 F. Supp. 2d 223, 224 n.2 (W.D.N.Y. 1998) (internal
                                  24   citation omitted).
                                       34
                                            AR 426.
                                  25   35
                                            See AR 440, 446–47, 451–52, 462, 465–66, 472, 480–81.
                                  26   36
                                            AR 480.
                                       37
                                  27        Id.
                                       38
                                            Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                        4 
                                   1   months consistently” when his “anger start[ed] up.”39 He also experienced some visual

                                   2   hallucinations.40 FNP Wade noted that Mr. Waltz was stressed.41 Based on FNP Wade’s

                                   3   assessment, Mr. Waltz had the following conditions: psychosis; hypothyroidism; and insomnia.42

                                   4   FNP Wade prescribed Mr. Waltz Abilify for psychosis, Levothyroxine for hypothyroidism, and

                                   5   Amitriptyline for insomnia.43 During a March 2012 visit, Mr. Waltz reported sleeping well since

                                   6   taking Elavil and Benadryl.44

                                   7         In March 2013, FNP Wade saw Mr. Waltz regarding pain in the lower calf of his right leg.45

                                   8   Mr. Waltz stated that he had a blood clot in this leg approximately ten years prior.46 Mr. Waltz

                                   9   admitted that he used “meth” in the past and that he had been using it again.47 He also stated he

                                  10   may have hit his right leg while riding his bike but was uncertain.48 He was living “on the streets”

                                  11   and wanted to do “the Orenda Center 31 day program and then their aftercare program” but

                                  12   needed to first save money for the programs.49 FNP Wade noted that Mr. Waltz appeared to be
Northern District of California
 United States District Court




                                  13   pleasant, alert, and in normal affect and mood and that he walked with a limp.50 FNP Wade

                                  14   referred him to ultrasound imaging to rule out deep-vein thrombosis (“DVT”) in his right leg.51

                                  15   The ultrasound was unremarkable.52

                                  16

                                  17
                                       39
                                  18        Id.
                                       40
                                            Id.
                                  19   41
                                            AR 481.
                                  20   42
                                            Id.
                                       43
                                  21        Id.
                                       44
                                            AR 472.
                                  22   45
                                            AR 465.
                                  23   46
                                            Id.
                                       47
                                  24        Id.
                                       48
                                            Id.
                                  25   49
                                            Id.
                                  26   50
                                            Id.
                                       51
                                  27        AR 466.
                                       52
                                            AR 440.
                                  28

                                       ORDER – No. 17-cv-06654-LB                        5 
                                   1         In April 2014, Suegee Tamar Mattis, D.O., a doctor of osteopathic medicine and family

                                   2   practitioner, saw Mr. Waltz regarding Mr. Waltz’s thyroid condition and throat pain.53 Dr. Mattis

                                   3   noted that Mr. Waltz appeared pleasant, alert, and in normal affect and mood.54 Dr. Mattis stated

                                   4   that Mr. Waltz likely had GERD (gastroesophageal reflux disease), rather than thyroid issues, and

                                   5   recommended that Mr. Waltz take Omeprazole.55

                                   6         In July 2014, FNP Mary C. Papsco saw Mr. Waltz regarding insomnia and a mole on his

                                   7   cheek.56 FNP Papsco reported that Mr. Waltz was not sleeping well. He did not sleep much at

                                   8   night and needed to sleep during the day to catch up on sleep.57 He also needed a bed pass for Sam

                                   9   Jones, a homeless shelter.58 FNP Papsco refilled Mr. Waltz’s sleep medication.59 In regard to the

                                  10   mole on his cheek, FNP Papsco noted that the mole was not normal and that she wanted to have it

                                  11   removed and tested.60 She noted that it would swell up and sometimes break open and bleed.61

                                  12              2.1.3   Michael Kozart, M.D. — Treating
Northern District of California
 United States District Court




                                  13         On January 30, 2013, Michael Kozart, M.D., a psychiatrist, saw Mr. Waltz for a follow-up

                                  14   visit.62 Mr. Waltz reported that he had been off his medications for “a while.”63 He was homeless

                                  15   and living outside under a bridge.64 At the time, he was applying for General Assistance (“GA”)

                                  16   benefits and was on food stamps and County Medical Services Program (“CMSP”) benefits.65 He

                                  17

                                  18
                                       53
                                            AR 451.
                                  19   54
                                            Id.
                                  20   55
                                            AR 452.
                                       56
                                  21        AR 446.
                                       57
                                            Id.
                                  22   58
                                            Id.; see also AR 534.
                                  23   59
                                            AR 447.
                                       60
                                  24        AR 446.
                                       61
                                            Id.
                                  25   62
                                            AR 467.
                                  26   63
                                            Id.
                                       64
                                  27        Id.
                                       65
                                            Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                       6 
                                   1   had not yet applied for disability benefits.66 His anger issues “remain[ed] a problem” and led to

                                   2   Mr. Waltz losing his job as a building manager in 2009.67 Dr. Kozart treated an infection on Mr.

                                   3   Waltz’s finger and advised that he quit smoking.68

                                   4         In July 2013, Dr. Kozart saw Mr. Waltz regarding Mr. Waltz’s medications.69 Mr. Waltz stated

                                   5   that had not taken levothyroxine “for many months,” intermittently took Metoprolol, and took

                                   6   100–150 mg of Amitriptyline.70 Mr. Waltz reported that he was homeless, living under a bridge,

                                   7   and had been clean and sober for four days.71 He also reported that he “[s]till smokes MJ.”72 Dr.

                                   8   Kozart ordered lab tests and advised Mr. Waltz to continue Metoprolol and increase Amitriptyline,

                                   9   as needed, for sleep.73

                                  10         Dr. Kozart saw Mr. Waltz again in February 2014.74 Mr. Waltz reported that he applied for

                                  11   social security.75 He stated he could not work because he had a learning disability.76 He claimed he

                                  12   could not think “as fast as other people.”77 His last job was at Target, where he was supposed to
Northern District of California
 United States District Court




                                  13   re-stock items, but he “couldn’t do it fast enough for his supervisors/managers.”78 “When he began

                                  14   to falter, [he] lost his patience, got angry, and was fired.”79 Dr. Kozart examined Mr. Waltz and

                                  15

                                  16

                                  17
                                       66
                                  18        Id.
                                       67
                                            Id.
                                  19   68
                                            AR 467–69.
                                  20   69
                                            AR 463.
                                       70
                                  21        Id.
                                       71
                                            Id. The record also indicated that Mr. Waltz had “no [substance] use for 3 years.” See id.
                                  22   72
                                            Id.
                                  23   73
                                            AR 464.
                                       74
                                  24        AR 454.
                                       75
                                            Id.
                                  25   76
                                            Id.
                                  26   77
                                            Id.
                                       78
                                  27        Id.
                                       79
                                            Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                            7 
                                   1   noted that Mr. Waltz appeared calm, spoke fluently, and was alert and logical.80 Dr. Kozart also

                                   2   noted that “[e]ssentially [Mr. Waltz] gets very angry when asked to complete tasks.”81

                                   3         On November 17, 2014, Dr. Kozart saw Mr. Waltz for psychiatric services.82 Mr. Waltz

                                   4   reported “a chronic inability to work due to a number of MH [mental health] issues,” which Mr.

                                   5   Waltz defined as “[d]epression, [a]nxiety, PTSD, [b]ipolar, [and] learning disability.”83 He

                                   6   believed that because he had “been knocked out before, [his] brain doesn’t work like other

                                   7   peoples.”84 Also, his memory “doesn’t work.”85

                                   8         Mr. Waltz reported that he had not pursued vocational rehabilitation therapy.86 He also

                                   9   reported that he had recovered from alcohol and hard drugs but was still using marijuana.87 He

                                  10   was still “homeless, outdoors” and stated that he did not stay at the Sam Jones shelter because he

                                  11   wanted to spend time with family over the holidays.88 Dr. Kozart recommended that Mr. Waltz

                                  12   consider vocational rehabilitation, quit cannabis, and follow up with his therapist.89
Northern District of California
 United States District Court




                                  13              2.1.4   Jamie Larson, Psy.D. — Examining

                                  14         On July 26, 2014, Jamie Larson, Psy.D., a psychologist, conducted a psychiatric evaluation of

                                  15   Mr. Waltz for disability purposes.90 Mr. Waltz reported that a diagnosis of bipolar disorder,

                                  16   chronic insomnia, and anxiety issues.91 When asked to elaborate on his bipolar difficulties, Mr.

                                  17

                                  18
                                       80
                                  19        Id.
                                       81
                                            Id.
                                  20   82
                                            AR 589.
                                  21   83
                                            Id.
                                       84
                                  22        Id.
                                       85
                                            Id.
                                  23   86
                                            Id.
                                  24   87
                                            Id.
                                       88
                                  25     Id. “[I]n general, one only gets a 2 day pass from the shelter, and [Mr. Waltz] occasionally visits
                                       with family to spend more than 2 nights [sic].”
                                  26   89
                                            AR 589–90.
                                       90
                                  27        AR 428–32.
                                       91
                                            AR 428.
                                  28

                                       ORDER – No. 17-cv-06654-LB                          8 
                                   1   Waltz stated that he was “frequently irritable.”92 Mr. Waltz reported various anxiety symptoms,

                                   2   including agitation, fearfulness, irritability, and difficulty concentrating.93 He reported that his

                                   3   mood depended on the amount of sleep he got in any given night.94 He also reported that he sank

                                   4   into a “deep depression” approximately four to five times per week and sometimes multiple times

                                   5   per day.95

                                   6         In regard to his educational history, Mr. Waltz reported that he dropped out of high school in

                                   7   the 11th grade but then later returned.96 He was kicked out of school “due to memory

                                   8   difficulties.”97 Mr. Waltz reported that he had never been formally diagnosed with a learning

                                   9   disability, and he had not taken special-education classes, but he expressed a suspicion that he

                                  10   should have been so diagnosed.98 Regarding his work history, Mr. Waltz reported that he last

                                  11   worked in 2011 as a stocker for Target.99 He was “fired because he could not fulfill his obligations

                                  12   due to his psychiatric symptoms.”100 Mr. Waltz denied current use of alcohol or drugs, stating that
Northern District of California
 United States District Court




                                  13   he had not used drugs since January 18, 2014.101

                                  14         Mr. Waltz reported that, on a typical day, if he had not received much sleep, he lacked

                                  15   motivation and did “virtually nothing throughout the day.”102 If he had slept, he typically would

                                  16   shower, eat, go to the bread line, and hang out in parks; but he “usually stay[ed] to himself due to

                                  17

                                  18

                                  19

                                  20   92
                                            Id.
                                       93
                                  21        Id.
                                       94
                                            Id.
                                  22   95
                                            Id.
                                  23   96
                                            AR 429.
                                       97
                                  24        Id.
                                       98
                                            Id.
                                  25   99
                                            Id.
                                  26   100
                                             Id.
                                       101
                                  27         Id.
                                       102
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                          9 
                                   1   his anxiety.”103 Mr. Waltz reported “longing for the manic episodes” because they gave him

                                   2   “energy and focus” but would also “quickly fade into depression.”104

                                   3         Dr. Larson reported that Mr. Waltz was able to maintain focus throughout the evaluation with

                                   4   no need for redirection.105 Mr. Waltz was well-groomed and dressed appropriately for the

                                   5   season.106 He gave good eye contact and had a pleasant attitude.107 No “loose associations or

                                   6   confusion” were indicated.108 There was also no indication of psychotic thought processes, and

                                   7   Mr. Waltz denied suicidal and homicidal ideation.109 Dr. Larson noted that Mr. Waltz’s remote

                                   8   memory was “mildly impaired” and that his delayed recall was “severely impaired” —

                                   9   specifically, Mr. Waltz recalled “0/3 objects after a short delay and could not even guess.”110 Mr.

                                  10   Waltz’s fund knowledge was moderately impaired.111 He also indicated that he was unable to do

                                  11   calculations.112

                                  12          Dr. Larson concluded that if Mr. Waltz were allotted benefits, he would likely require a
Northern District of California
 United States District Court




                                  13   payee.113 Mr. Waltz appeared to have mild difficulty performing simple and repetitive tasks and

                                  14   moderate difficulty performing detailed and complex tasks.114 “In particular, abstract thinking

                                  15   [was] quite challenging for him as all as any calculations,” he appeared to get distracted, and had

                                  16   “some difficulty focusing.”115 Mr. Waltz overall had good insight.116 Moreover, though Mr. Waltz

                                  17
                                       103
                                  18         Id.
                                       104
                                             Id.
                                  19   105
                                             AR 430.
                                  20   106
                                             Id.
                                       107
                                  21         Id.
                                       108
                                             Id.
                                  22   109
                                             Id.
                                  23   110
                                             Id.
                                       111
                                  24         Id.
                                       112
                                             Id.
                                  25   113
                                             AR 432.
                                  26   114
                                             Id.
                                       115
                                  27         Id
                                       116
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                         10 
                                   1   had only mild difficulty accepting instructions from supervisors, there was “a likelihood of

                                   2   moderate to severe difficulties interacting with coworkers and the public on a consistent basis.”117

                                   3   Mr. Waltz “would likely need some additional instructions to perform work activities

                                   4   consistently.”118

                                   5         Dr. Larson further found that Mr. Waltz “would have severe difficulty maintaining regular

                                   6   attendance in the workplace or completing a normal workweek without disruptions from a

                                   7   psychiatric condition.”119 In addition, “stressors encountered in the workplace would lead to a

                                   8   likely rapid deterioration or decompensation of [Mr. Waltz’s] functioning.”120

                                   9               2.1.5   Steven E. Gerson, D.O. — Examining

                                  10         On August 14, 2014, Steven E. Gerson, D.O., a doctor of osteopathic medicine and internist,

                                  11   conducted an internal medicine evaluation of Mr. Waltz at the request of the Bureau of Disability

                                  12   Adjudication Services from California.121 Mr. Waltz’s chief complaint was chronic insomnia.122
Northern District of California
 United States District Court




                                  13   He reported that Amitriptyline “helped a little” with his sleep pattern.123 He stated that he felt tired

                                  14   “almost all the time” and that his memory could be “off.”124 He also stated that when sleep

                                  15   deprived, he heard “more voices.”125 He reported that his insomnia was “gradually getting worse”

                                  16   over time.126 He also reported “mild nonspecific pain in the midline lumbar spine.”127

                                  17

                                  18

                                  19

                                  20   117
                                             Id.
                                       118
                                  21         Id.
                                       119
                                             Id.
                                  22   120
                                             Id.
                                  23   121
                                             AR 482–89.
                                       122
                                  24         AR 482.
                                       123
                                             Id.
                                  25   124
                                             Id.
                                  26   125
                                             Id.
                                       126
                                  27         AR 483.
                                       127
                                             AR 485.
                                  28

                                       ORDER – No. 17-cv-06654-LB                         11 
                                   1         Mr. Waltz reported that he quit drinking alcohol the year prior and that after he quit drinking,

                                   2   his sleep patterns worsened.128 Mr. Waltz was not aware of any liver disease or any other problems

                                   3   resulting from prior alcohol consumption.129 Mr. Waltz reported that, at thirty years old, he had

                                   4   DVT in his left leg.130 He had chronic swelling of the left leg as a result of the DVT.131 Mr. Waltz

                                   5   stated that he could walk up to half a mile at a time before stopping “due to the foot pain and flat

                                   6   feet.”132 He also stated that he could use a mobile bicycle for up to two to three miles at a time.133

                                   7         Dr. Gerson noted that Mr. Waltz had smoked for twenty-four years and smoked half a pack of

                                   8   cigarettes per day.134 He also noted that Mr. Waltz last worked in 2010 as a shelf-stocker at

                                   9   Target.135 At the time of the exam, Mr. Waltz was well-developed, well-nourished, properly

                                  10   dressed, coherent, and cooperative.136

                                  11         Dr. Gerson noted that Mr. Waltz was able to relate to him, follow instructions without

                                  12   difficulty, and was “not unstable.”137 He also noted that Mr. Waltz’s short term memory was
Northern District of California
 United States District Court




                                  13   mildly decreased at times, and his long term memory was “grossly intact.”138 Mr. Waltz had no

                                  14   need for an assistive device.139 Dr. Gerson diagnosed Mr. Waltz with chronic insomnia and

                                  15   histories of the following conditions: DVT; pes planus; elevated blood pressure; “possibly a little”

                                  16   arthritis; a bicycle injury with chest plate contusion and back pain; and thyroid disease.140

                                  17

                                  18   128
                                             AR 482.
                                       129
                                  19         Id.
                                       130
                                             AR 482–83.
                                  20   131
                                             AR 483.
                                  21   132
                                             Id.
                                       133
                                  22         Id.
                                       134
                                             Id.
                                  23   135
                                         Id. According to other reports in the record, Mr. Waltz last worked — at Target — in 2011, not
                                  24   2010. See, e.g., AR 429.
                                       136
                                             AR 484.
                                  25   137
                                             AR 485.
                                  26   138
                                             Id.
                                       139
                                  27         Id.
                                       140
                                             AR 486.
                                  28

                                       ORDER – No. 17-cv-06654-LB                         12 
                                   1         Dr. Gerson reported that Mr. Waltz had the following functional limitations: (1) occasionally

                                   2   lifting and carrying fifty pounds and frequently carrying and lifting twenty-five pounds; (2)

                                   3   standing and/or walking for up to six hours in an eight-hour workday; (3) frequently climbing,

                                   4   balancing, and kneeling and occasionally stooping/bending, crouching/squatting, and crawling; (4)

                                   5   and frequently restricted regarding heights and moving machinery due to insomnia and back

                                   6   pain.141 Dr. Gerson also noted that Mr. Waltz carried a heavy backpack plus another heavy bag

                                   7   “without obvious pain, awkwardness or distress.”142

                                   8               2.1.6   Marcos Lopez, Ph.D. — Treating

                                   9         Dr. Lopez treated Mr. Waltz on multiple occasions between January 2015 and March 2016.143

                                  10   On January 27, 2015, Dr. Lopez saw Mr. Waltz regarding Mr. Waltz’s anxiety, bipolar disorder,

                                  11   blood clots in the right leg, and tendonitis in the left leg.144 Mr. Waltz reported that he had alcohol

                                  12   problems in the past and was involved with AA (alcoholics anonymous).145 He also reported that
Northern District of California
 United States District Court




                                  13   he was homeless and wanted to get SSI benefits.146 Dr. Lopez indicated that Mr. Waltz had

                                  14   “[m]oderately severe depression.”147 Mr. Waltz reported that he was “clean and sober” and had not

                                  15   abused alcohol for three years.148 Mr. Waltz had normal speech, appropriate appearance and

                                  16   behavior, and his thought process was intact coherent.149 He reported memory problems.150

                                  17         On December 21, 2015, Dr. Lopez completed a mental-residual functional-capacity

                                  18   questionnaire for Mr. Waltz.151 As of that time, Dr. Lopez had treated Mr. Waltz “for the past

                                  19

                                  20   141
                                             AR 486–87.
                                       142
                                  21         AR 487.
                                       143
                                             See, e.g., AR 556–58, AR 540–41, AR 538–39.
                                  22   144
                                             AR 556.
                                  23   145
                                             Id.
                                       146
                                  24         Id.
                                       147
                                             AR 556–58.
                                  25   148
                                             AR 557.
                                  26   149
                                             Id.
                                       150
                                  27         Id.
                                       151
                                             AR 491–95.
                                  28

                                       ORDER – No. 17-cv-06654-LB                        13 
                                   1   year, approximately once every month.”152 He reported that Mr. Waltz “suffer[ed] from significant

                                   2   insomnia [and] manic symptoms that le[d] him to engage in risky behaviors (e.g. sexual

                                   3   promiscuity).”153 Dr. Lopez noted that Mr. Waltz’s response to treatment had been “minimal due

                                   4   to significant stressors (homeless [and] no [f]inancial income).”154 Dr. Lopez identified the

                                   5   following signs and symptoms: impairment in impulse control; generalized persistent anxiety;

                                   6   sleep disturbance; substance dependence (past); memory impairment; and decreased need for

                                   7   sleep.155

                                   8         In regard to Mr. Waltz’s ability to do work-related activities on a day-to-day basis, Dr. Lopez

                                   9   opined as follows. As to Mr. Waltz’s mental ability and aptitude to do unskilled work, Dr. Lopez

                                  10   opined that Mr. Waltz was “[s]eriously limited, but not precluded” in the following five (out of

                                  11   sixteen total) categories: (1) maintaining attention for two hours; (2) maintaining regular

                                  12   attendance and punctuality; (3) completing normal workday and workweek without interruptions
Northern District of California
 United States District Court




                                  13   from psychologically based symptoms; (4) performing at consistent pace without an unreasonable

                                  14   number and length of rest periods; and (5) dealing with normal work stress.156 Mr. Waltz’s work-

                                  15   related abilities were “limited but satisfactory” with regard to remembering work-like procedures,

                                  16   understanding, remembering, and carrying out “very short and simply instructions,” sustaining an

                                  17   ordinary routine without special supervision, make simple work-related decisions, getting along

                                  18   with co-workers or peers without “unduly distracting them or exhibiting behavioral extremes,” and

                                  19   responding appropriately to changes in a routine work setting, amongst other tasks.157 Dr. Lopez

                                  20   further provided that Mr. Waltz’s “attention [and] ability to focus and ability to maintain a

                                  21

                                  22

                                  23
                                       152
                                  24         AR 491.
                                       153
                                             Id.
                                  25   154
                                             Id.
                                  26   155
                                             AR 492.
                                       156
                                  27         AR 493.
                                       157
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                         14 
                                   1   consistent schedule is severely impaired due to his manic symptoms inhibiting his ability to sleep

                                   2   (suffer from insomnia), as well as imparting his impulse control.”158

                                   3         As to Mr. Waltz’s ability to aptitude to do semiskilled and skilled work, Dr. Lopez opined that

                                   4   Mr. Waltz was “[s]eriously limited, but not precluded” in each of the four categories: (1)

                                   5   understanding and remembering detailed instructions; (2) carrying out detailed instructions; (3)

                                   6   setting realistic goals or making plans independently of others; and (4) dealing with stress of

                                   7   semiskilled and skilled work.159

                                   8         As to Mr. Waltz’s ability and aptitude to do particular types of jobs, Dr. Lopez opined that Mr.

                                   9   Waltz could do the following without limitation: (1) adhere to basic standards of neatness and

                                  10   cleanliness; (2) travel in unfamiliar places; and (3) use public transportation.160 Mr. Waltz’s

                                  11   abilities were “[l]imited but satisfactory” regarding interacting appropriately with the general

                                  12   public and maintaining socially appropriate behavior.161
Northern District of California
 United States District Court




                                  13         Dr. Lopez stated that Mr. Waltz’s impairments lasted, or could be expected to last, at least

                                  14   twelve months.162 He also stated that Mr. Waltz was not a malingerer.163 Dr. Lopez opined that

                                  15   Mr. Waltz would have difficulty working at regular job on a sustained basis because his “lack of

                                  16   permanent housing is a severe barrier” as well as “the insomnia that accompanies it” and “issues

                                  17   of safety.”164 Dr. Lopez stated that Mr. Waltz could manage benefits in his best interests and that

                                  18   Mr. Waltz did not have a low IQ or reduced intellectual functioning.165

                                  19

                                  20

                                  21

                                  22   158
                                             Id.
                                  23   159
                                             AR 494.
                                       160
                                  24         Id.
                                       161
                                             Id.
                                  25   162
                                             AR 495.
                                  26   163
                                             Id.
                                       164
                                  27         Id.
                                       165
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                         15 
                                   1         Dr. Lopez treated Mr. Waltz again January 29, 2016.166 They discussed recent events that

                                   2   contributed to Mr. Waltz’s “depressive emotional state,” including relationship problems and an

                                   3   argument Mr. Waltz had with his mother.167 Dr. Lopez recommended that Mr. Waltz practice

                                   4   “grounding tools” to improve his mood and consider writing letters to cope with the loss of his

                                   5   friend.168

                                   6         On March 16, 2016, Dr. Lopez saw Mr. Waltz for a follow-up session.169 Dr. Lopez noted Mr.

                                   7   Waltz’s bipolar disorder, homelessness, and substance abuse in remission.170 Mr. Waltz reported

                                   8   improvements in his personal relationships.171 Dr. Lopez provided Mr. Waltz with acupressure

                                   9   beads to use in his ears at the Shen Men, Liver, and Lung points.172 Dr. Lopez reported that Mr.

                                  10   Waltz’s speech was normal, his appearance and behavior were appropriate, his thought process

                                  11   was intact and coherent, and he had no memory problems.173

                                  12               2.1.7   Scott Karpowicz, M.D. — Examining
Northern District of California
 United States District Court




                                  13         On February 13, 2015, Scott Karpowicz, M.D, a family-medical doctor, examined Mr. Waltz

                                  14   and discussed his GA paperwork.174 Dr. Karpowicz noted that Mr. Waltz applied for and was

                                  15   denied SSI benefits.175 Mr. Waltz reported that he was knocked unconscious at five years old and

                                  16   that “things just don’t register.”176 He felt like his brain worked “much more slowly than other

                                  17

                                  18

                                  19

                                  20   166
                                             AR 540–41.
                                       167
                                  21         AR 540.
                                       168
                                             AR 541.
                                  22   169
                                             AR 538.
                                  23   170
                                             Id.
                                       171
                                  24         Id.
                                       172
                                             Id.
                                  25   173
                                             Id.
                                  26   174
                                             AR 583.
                                       175
                                  27         Id.
                                       176
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                       16 
                                   1   people’s.”177 Mr. Waltz reported difficulty with insomnia, anxiety, and “bipolar at times.”178 When

                                   2   he had a job, he got angry and had a difficult time with the schedule.179 He stated that it was

                                   3   difficult to find a job because he had “been on SSI for 9 years previously.”180

                                   4         Dr. Karpowicz opined that it was “[n]ot entirely clearly to [him] what the underlying diagnosis

                                   5   is.”181 It was also not clear whether Mr. Waltz had “a severe enough illness that would make him

                                   6   completely unfit for work.”182 To the contrary, Dr. Karpowicz opined that it “may in fact be

                                   7   harmful for [Mr. Waltz] to continue to be out of the workforce.”183 Dr. Karpowicz agreed to order

                                   8   one month of GA benefits for Mr. Waltz “to give him time have additional psychiatric follow up

                                   9   to determine firm diagnosis and appropriateness of disability.”184

                                  10               2.1.8   Santa Rosa Memorial Hospital — Treating

                                  11         In March 2015, Mr. Waltz visited the emergency room for a rash on his face.185 Mr. Waltz was

                                  12   treated for a similar rash ten days prior.186 Physician Assistant (“PA”) Isis A. Laland noted that
Northern District of California
 United States District Court




                                  13   Mr. Waltz had cellulitis on his forearms, redness on his neck, face, and arms, and an itchy rash on

                                  14   his chest and shoulders.187 PA Laland also noted that Mr. Waltz lived in a homeless shelter (Sam

                                  15   Jones) and bathed in a communal bathing facility.188 PA Laland diagnosed Mr. Waltz with tinea

                                  16

                                  17

                                  18

                                  19   177
                                             Id.
                                  20   178
                                             Id.
                                       179
                                  21         Id.
                                       180
                                             Id.
                                  22   181
                                             Id.
                                  23   182
                                             Id.
                                       183
                                  24         Id.
                                       184
                                             Id.
                                  25   185
                                             AR 534.
                                  26   186
                                             Id.
                                       187
                                  27         Id.
                                       188
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                        17 
                                   1   corporis and prescribed him cephalexin, hydrocortisone, hydroxyzine, and ketoconazole.189 During

                                   2   the exam, Mr. Waltz’s mood, affect, and speech were normal.190

                                   3         In November 2015, Mr. Waltz visited the emergency room for back pain.191 Mr. Waltz

                                   4   reported that, the week prior, he fell off his bike as he rode it down a flight of stairs.192 Mr. Waltz

                                   5   was ambulatory and had no incontinence.193 He received a “back — lumbar” x-ray, which

                                   6   indicated chronic back pain and degenerative disc disease at L5-S1.194 Mr. Waltz had no fractures

                                   7   in his back nor significant arthritis changes.195 Rather, he likely had muscle spasms.196

                                   8               2.1.9   Corinne Duncan, N.P. — Treating

                                   9         In January 2016, Corinne Duncan, a nurse practitioner (“NP”), saw Mr. Waltz for severe back

                                  10   pain and a medication refill.197 Mr. Waltz felt pain in his low- and mid-back after he lifted heavy

                                  11   things while helping his friend move.198 Mr. Waltz reported no substance abuse and that he had

                                  12   been sober for three years.199 NP Duncan noted that Mr. Waltz was pleasant, alert, and “clearly
Northern District of California
 United States District Court




                                  13   uncomfortable with pain.”200 She prescribed Mr. Waltz gel for eczema and recommended that if

                                  14   his back pain persisted for more than one week, he should return to the clinic for a physical

                                  15   therapy referral.201

                                  16

                                  17

                                  18
                                       189
                                             AR 537.
                                  19   190
                                             AR 536.
                                  20   191
                                             AR 506–10.
                                       192
                                  21         AR 506.
                                       193
                                             Id.
                                  22   194
                                             AR 510.
                                  23   195
                                             Id.
                                       196
                                  24         Id.
                                       197
                                             AR 560.
                                  25   198
                                             Id.
                                  26   199
                                             Id.
                                       200
                                  27         Id.
                                       201
                                             AR 561.
                                  28

                                       ORDER – No. 17-cv-06654-LB                         18 
                                   1               2.1.10 J. Schnitzler, D.O. — Non-Examining202

                                   2         On August 27, 2014, J. Schnitzler, D.O., a state agency psychological and psychiatric

                                   3   consultant, opined as follows.203 No objective evidence supported Mr. Waltz’s alleged bipolar

                                   4   disorder.204 Mr. Waltz was able to

                                   5               maintain focus throughout [his] evaluation with no need for redirection. He was well
                                                   groomed and dressed appropriately for the season. Overall attitude was described
                                   6               most appropriately as pleasant. Conversational flow was relatively normal. No
                                                   indications of psychotic process. Mood remained neutral throughout the evaluation
                                   7               and affect was consistent.205
                                   8   Mr. Waltz could perform simple “1–2 step tasks with limited public contact.”206
                                   9               2.1.11 D. Pong, M.D. — Non-Examining207
                                  10         In August 2014, D. Pong, M.D., a state agency medical consultant, opined that Mr. Waltz
                                  11   could do (1) occasionally lift or carry fifty pounds and frequently lift and carry twenty-five
                                  12   pounds, and (2) stand, walk, or sit for approximately six hours in an eight-hour workday.208 In
Northern District of California
 United States District Court




                                  13   addition, Mr. Waltz was required to avoid concentrated exposure to hazards such as machinery
                                  14   and heights.209
                                  15         2.2      Mr. Waltz’s Testimony
                                  16         At the May 26, 2016 hearing before the ALJ, Mr. Waltz testified as follows.210 He lived at a
                                  17   homeless shelter with approximately 120 others and got along with them “fairly well.”211 He had
                                  18

                                  19   202
                                          In January 2015, L. Gottschalk, M.D., another non-examining state agency psychological and
                                  20   psychiatric consultant, completed a mental residual functional capacity assessment that mirrored that
                                       of Dr. Schnitzler. See AR 148–51.
                                  21   203
                                             AR 110, 127.
                                       204
                                  22         AR 110, 127.
                                       205
                                             AR 110, 127.
                                  23   206
                                             AR 110, 127.
                                  24   207
                                          In January 2015, A. Pan, M.D., another non-examining state agency medical consultant, completed
                                       a residual functional capacity assessment that mirrored that of Dr. Pong. See AR 147–48.
                                  25   208
                                             AR 129.
                                  26   209
                                             AR 130.
                                       210
                                  27         See AR 61–93.
                                       211
                                             AR 62.
                                  28

                                       ORDER – No. 17-cv-06654-LB                          19 
                                   1   insomnia, so he slept during the day and went out at night, to AA (alcoholics anonymous) and NA

                                   2   (narcotics anonymous) meetings.212 At the shelter, Mr. Waltz did laundry for the house — for

                                   3   example, he did nine loads the night before the hearing.213 To get around during the day or at

                                   4   night, Mr. Waltz rode a bicycle or the bus.214

                                   5         In regard to his education, Mr. Waltz testified that he was “pretty much thrown out” of high

                                   6   school in the 11th grade.215 He believed his insomnia “had a lot to do with that.”216 He never

                                   7   received his GED.217 He last worked in September 2011218 at Target as a shelf-stocker but was

                                   8   “fired” because the job was “too complicated” for him.219 He “only worked there two months”

                                   9   before he was fired.220 He “couldn’t understand exactly where everything went,” even when his

                                  10   job was to restock the “easiest section . . . [he] just couldn’t do it.”221 He was trained “numerous

                                  11   times” but still could not handle the task.222 He testified that he had sleep issues at that point.223

                                  12         The ALJ pointed out that one of Mr. Waltz’s doctors recommended that Mr. Waltz do
Northern District of California
 United States District Court




                                  13   vocational rehabilitation.224 Mr. Waltz testified that he had not tried vocational rehabilitation but,

                                  14   if he did, he would “work someplace . . . like a Goodwill and [he] probably w[ould] look into

                                  15

                                  16

                                  17   212
                                             Id.
                                       213
                                  18         Id.
                                       214
                                             AR 63.
                                  19   215
                                             AR 64.
                                  20   216
                                             Id.
                                       217
                                  21         AR 64–65.
                                       218
                                          It is not entirely clear from the record when Mr. Waltz began working at Target, or for how long.
                                  22   He testified that he “believe[d]” he started in February 2011, see AR 87, but also testified that his last
                                       job was at Target in September 2011, see AR 65. If Mr. Waltz worked at Target from February 2011
                                  23   through September 2011, he clearly worked at that job for more than two months.
                                       219
                                  24         AR 65.
                                       220
                                             AR 87.
                                  25   221
                                             AR 77.
                                  26   222
                                             AR 78.
                                       223
                                  27         Id.
                                       224
                                             AR 65.
                                  28

                                       ORDER – No. 17-cv-06654-LB                          20 
                                   1   it.”225 It was just “really far” from where he stayed at that time.226 He further testified that he used

                                   2   to volunteer at Interlink, a mental-health service, which was also a “long distance” — about eleven

                                   3   miles — from his current housing.227 He stated that he would “probably try to start going back [to

                                   4   Interlink] too.”228 There, he used to water flowers, clean, and wash dishes.229

                                   5         Mr. Waltz testified that he could not perform the above tasks at a job full-time.230 Instead, he

                                   6   could do them when he had “the energy or like in small amounts” because he got “too easily

                                   7   confused,” would “start misunderstanding stuff,” and only got “periodic sleep.”231

                                   8         Mr. Waltz previously worked full-time at the Casual Male store as a sales person.232 His boss,

                                   9   another AA member, was “very lenient” and gave him breaks because it took Mr. Waltz “a long

                                  10   time to learn stuff.”233 It took him “a long time to learn what how to do what was supposed to be

                                  11   done” at the store.234 Mr. Waltz used the cash register and rang up purchases for customers.235 He

                                  12   testified that “[f]or the most part,” the cash register came up correct and that there “wasn’t ever an
Northern District of California
 United States District Court




                                  13   issue” with him entering the wrong amounts or forgetting the amounts.236 He estimated that he

                                  14   probably stood and walked “6 out of 10 hours” while he worked at the store but later testified that

                                  15   he sat for “half the day.”237 Mr. Waltz testified that he probably lifted twenty pounds at the job.238

                                  16

                                  17
                                       225
                                  18         AR 66.
                                       226
                                             Id.
                                  19   227
                                             Id.
                                  20   228
                                             Id.
                                       229
                                  21         Id.
                                       230
                                             Id.
                                  22   231
                                             AR 66–67.
                                  23   232
                                             AR 67, 83.
                                       233
                                  24         AR 67.
                                       234
                                             AR 80.
                                  25   235
                                             AR 67.
                                  26   236
                                             AR 80.
                                       237
                                  27         AR 68–69.
                                       238
                                             AR 69.
                                  28

                                       ORDER – No. 17-cv-06654-LB                          21 
                                   1   He called in sick “[n]ot very often . . . [m]aybe once or twice.”239 Mr. Waltz worked at the store

                                   2   for “[a] little over” one year.240 He voluntarily quit that job because he “wasn’t going anywhere

                                   3   with it” and “seemed like [he] was stuck in the same spot.”241

                                   4         Mr. Waltz testified that at age nineteen, he was involved in a major car accident where he was

                                   5   thrown from a car as it rolled.242 He was unconscious for three days, and he could not remember

                                   6   his name or age following the accident.243

                                   7         In 2005, Mr. Waltz worked part-time as a caregiver for his mother.244 He never looked into

                                   8   working as a caregiver for others.245

                                   9         Mr. Waltz testified that his insomnia, bipolar disorder, and depression prevented him from

                                  10   working.246 He also stated that his “motivation is like real down” and that he “just can’t sleep.”247

                                  11   Mr. Waltz took hydroxyzine, amitriptyline, and melatonin for insomnia and Elavil for both

                                  12   insomnia and bipolar disorder.248 His sleep medication helped him fall asleep “sometimes,” but he
Northern District of California
 United States District Court




                                  13   still slept “about five nights out of seven.”249 Mr. Waltz also testified that seeing his psychologist,

                                  14   Dr. Lopez, “help[ed him] to relax some.”250 Mr. Waltz stated that Dr. Lopez gave him techniques

                                  15   for sleep and “[p]robably for bipolar.”251 Mr. Waltz testified that he also had anxiety “since [he]

                                  16   was younger.”252

                                  17
                                       239
                                  18         AR 83.
                                       240
                                             AR 80–81.
                                  19   241
                                             AR 82–83.
                                  20   242
                                             AR 78.
                                       243
                                  21         Id.
                                       244
                                             AR 69–70.
                                  22   245
                                             AR 70.
                                  23   246
                                             Id.
                                       247
                                  24         Id.
                                       248
                                             Id.
                                  25   249
                                             AR 71–72.
                                  26   250
                                             AR 72–73.
                                       251
                                  27         AR 73.
                                       252
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                         22 
                                   1         Mr. Waltz testified that he had a history of alcohol and drug abuse but had been sober since

                                   2   January 9, 2014.253 He was sober between March 2007 and February 2011254 and not sober from

                                   3   February 2011 to January 9, 2014.255 He testified that he was clean when he worked at Target in

                                   4   2011.256 He tried heroin and meth “a little bit . . . occasionally, but [he] never mainlined with

                                   5   drugs, [he] never sho[t] a needle in [his] arm” to get high.257 He tried smoking crystal meth “a few

                                   6   times” but “didn’t do a whole lot” for him, and he did not “much care for it” because he “already

                                   7   [had] sleep issues.”258 Alcohol helped him “pass out,” but he still struggled with sleep when he

                                   8   drank.259 Marijuana helped him sleep; he used to smoke a “couple joints” of marijuana per

                                   9   week.260

                                  10         In regard to Mr. Waltz’s claimed blot clots and tendonitis, he testified that “both of [his] legs

                                  11   are okay . . . . [He] can’t walk too far because it might start to ache a little bit and they can get a

                                  12   little sore sometimes when [] riding [his] bicycle, but . . . they’ve healed very well.”261 He could
Northern District of California
 United States District Court




                                  13   walk “probably half a mile” and rode his bicycle “three or four miles . . . maybe five.”262 He

                                  14   attended “about four or five” AA meetings per week, and he sometimes hung out with friends.263

                                  15   He also testified that he had never undergone therapy to improve his cognitive ability (i.e.,

                                  16   memory and concentration).264 Furthermore, Mr. Waltz believed that he had a learning disability,

                                  17

                                  18
                                       253
                                  19         Id.
                                       254
                                         Mr. Waltz could not recall whether he began using drugs and alcohol again in February 2011 or
                                  20   April 2011. AR 84–85.
                                       255
                                  21         AR 84–85.
                                       256
                                             AR 74.
                                  22   257
                                             Id.
                                  23   258
                                             Id.
                                       259
                                  24         AR 85.
                                       260
                                             AR 85–86.
                                  25   261
                                             AR 75.
                                  26   262
                                             Id.
                                       263
                                  27         AR 76.
                                       264
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                          23 
                                   1   although he was never so diagnosed.265

                                   2         2.3      Vocational Expert Testimony
                                   3         Robert Cottle, a vocational expert (“VE”), also testified at the May 26, 2016 hearing.266 The

                                   4   ALJ posed the following hypothetical:

                                   5               [A] hypothetical individual [of] the claimant’s age and education and with the past
                                                   jobs [of sales representative, general merchandise; DOT 279-357-014; SVP 4; light
                                   6               strength] . . . . [T]his individual is limited to medium work as defined in the
                                                   regulations except frequent balance, stoop, kneel, crouch, crawl, and clime ramps
                                   7               and stairs. So those are all frequent. No climbing ropes, ladders, or scaffolds; no
                                   8               exposure to high-exposed places or moving mechanical parts; and can understand,
                                                   remember, and carry out simple instructions and make simple work-related
                                   9               decisions, can tolerate occasional interaction with the public.267

                                  10         VE Cottle testified that such a hypothetical individual could not perform any of Mr.
                                  11   Waltz’s past jobs as actually performed or generally performed in the national economy.268
                                  12   He further testified that such a hypothetical individual could perform other kinds of
Northern District of California
 United States District Court




                                  13   work.269 Specifically, VE Cottle testified that such an individual could work as a laundry
                                  14   worker (DOT 361.685-018; SVP 2; medium strength; nationally, 199,300), dryer attendant
                                  15   (DOT 581.686-018; SVP 1; medium strength; 106,200) or box bender (DOT 641.687-010;
                                  16   SVP 1; medium strength; nationally, 206,600).270
                                  17         VE Cottle then considered a second hypothetical: the individual in the first
                                  18   hypothetical was limited to frequent interaction with coworkers and occasional interaction
                                  19

                                  20

                                  21

                                  22
                                       265
                                  23         AR 81.
                                       266
                                             AR 88–97.
                                  24   267
                                             AR 89–90.
                                  25   268
                                             AR 90.
                                       269
                                  26         Id.
                                       270
                                           AR 90–92. VE Cottle initially testified that such an individual could also work as a linen room
                                  27   attendant, but then eliminated that possibility because it was “not [] simple” and “some judgment []
                                       involved” in that job. AR 91–92.
                                  28

                                       ORDER – No. 17-cv-06654-LB                          24 
                                   1   with supervisors.271 VE Cottle indicated that the jobs of laundry worker, dryer attendant,

                                   2   and box bender would still apply.272

                                   3         VE Cottle considered a third hypothetical: the individual in the first hypothetical could

                                   4   perform routine tasks at a consistent pace but not at a production rate pace, where each task

                                   5   must be performed according to a strict deadline.273 He testified that such an individual

                                   6   could work as a laundry worker, dryer attendant, or frame stripper (DOT 559.687-046;

                                   7   SVP 1; medium strength; nationally, 426,700).274 That individual could not work as a box

                                   8   bender.275

                                   9         VE Cottle testified that if the third hypothetical individual were off task for fifteen to

                                  10   twenty percent of the day, such an individual would not be able to perform the jobs of

                                  11   laundry worker, dryer attendant, or frame stripper.276 That individual could perform those

                                  12   jobs, however, even if off task for five percent of the day.277
Northern District of California
 United States District Court




                                  13         He further testified that if an individual needed to miss more than three days per month of

                                  14   work, such an individual would not be able to perform any of the above-mentioned jobs.278

                                  15   Likewise, if an individual “needed additional instructions well beyond that of a normal employee”

                                  16   for one-third of the time, such an individual would not be able to perform any of those jobs.279

                                  17   Finally, if an individual occasionally “was not able to get alone with coworkers and supervisors

                                  18   one-third of the workday,” such an individual could not perform any of those jobs.280

                                  19

                                  20
                                       271
                                  21         AR 92.
                                       272
                                             Id.
                                  22   273
                                             Id.
                                  23   274
                                             AR 92–93.
                                       275
                                  24         AR 92.
                                       276
                                             AR 93.
                                  25   277
                                             Id.
                                  26   278
                                             AR 94.
                                       279
                                  27         AR 94–95.
                                       280
                                             AR 95.
                                  28

                                       ORDER – No. 17-cv-06654-LB                           25 
                                   1         2.4      Administrative Findings

                                   2         The ALJ followed the five-step sequential evaluation process to determine whether Mr. Waltz

                                   3   was disabled and concluded that he was not.281

                                   4         At step one, the ALJ found that Mr. Waltz had not engaged in substantial gainful activity since

                                   5   September 15, 2011.282

                                   6         At step two, the ALJ found that Mr. Waltz had the following severe impairments: chronic

                                   7   insomnia; degenerative-disc disease; hypertension; affective disorder; personality disorder; anxiety

                                   8   and sprains and strains.283 The ALJ found that Mr. Waltz had several non-severe impairments,

                                   9   including but not limited to deep-vein thrombosis, tendonitis, hypothyroidism, chronic skin

                                  10   conditions, and a back sprain.284 The ALJ also found that Mr. Waltz’s alleged learning disability

                                  11   was not a medically determinable impairment.285

                                  12         At step three, the ALJ found that Mr. Waltz did not have an impairment or combination of
Northern District of California
 United States District Court




                                  13   impairments that met or medically equaled the severity of one of the listed impairments.286 In

                                  14   addition, no treating or examining physician had mentioned findings equivalent in severity to the

                                  15   criteria of any listed impairment.287 Specifically, the ALJ found that, with respect to Mr. Waltz’s

                                  16   hypertension (which was evaluated by reference to specific body systems), there was no evidence

                                  17   in the record of a specific body system so affected as to meet a listing.288 With respect to Mr.

                                  18   Waltz’s degenerative-disc disease, the ALJ found that it did not meet Listing 1.04 (disorders of the

                                  19

                                  20

                                  21

                                  22   281
                                             AR 23–39.
                                  23   282
                                             AR 24.
                                       283
                                  24         AR 24–25.
                                       284
                                             AR 25.
                                  25   285
                                             Id.
                                  26   286
                                             AR 25–28.
                                       287
                                  27         AR 25.
                                       288
                                             AR 25–26.
                                  28

                                       ORDER – No. 17-cv-06654-LB                        26 
                                   1   spine) because the record did not demonstrate any compromise of a nerve root or the spinal cord

                                   2   with any additional findings.289

                                   3         The ALJ also found that Mr. Waltz’s mental impairments, considered singly and in

                                   4   combination, did not meet or medically equal the criteria of any of the following listings: 12.04

                                   5   (affective disorder); 12.06 (anxiety-related disorders); 12.08 (personality disorders); and 12.09

                                   6   (substance addition disorders).290 In making such a determination, the ALJ considered whether

                                   7   Mr. Waltz’s mental impairments resulted in at least two of the following: (1) marked restriction of

                                   8   activities of daily living; (2) marked difficulties in maintaining social functioning; (3) marked

                                   9   difficulties in maintaining concentration, persistence, or pace; or (4) repeated episodes of

                                  10   decompensation, each of extended duration.291

                                  11         With respect to (1), the ALJ found that Mr. Waltz had only mild restrictions in activities of

                                  12   daily living.292 Mr. Waltz could, for example, prepare his own meals and cook at his shelter, use
Northern District of California
 United States District Court




                                  13   public transportation independently, walk, ride his bicycle, do laundry, frequently volunteer at

                                  14   Interlink doing gardening and cleaning, shop in stores, and remember and attend appointments.293

                                  15         With respect to (2), the ALJ found that Mr. Waltz had moderate difficulties in social

                                  16   functioning.294 Specifically, on the one hand, Mr. Waltz sometimes had conflict with others

                                  17   (which resulted in losing a job), had issues with crowds, and did not socialize often with friends

                                  18   due to feelings of anxiety or depression.295 On the other hand, Mr. Waltz got along well with

                                  19

                                  20

                                  21

                                  22

                                  23   289
                                             AR 26.
                                       290
                                  24         Id.
                                       291
                                             Id.
                                  25   292
                                             Id.
                                  26   293
                                             Id.
                                       294
                                  27         Id.
                                       295
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06654-LB                         27 
                                   1   authority figures and felt he had no problem getting along with family or friends.296 He also was

                                   2   involved in a satisfying relationship with an individual at his homeless shelter.297

                                   3          With respect to (3), the ALJ found that Mr. Waltz had moderate difficulties with

                                   4   “concentration, persistence, or pace.”298 On the one hand, Mr. Waltz could remember

                                   5   appointments, read regularly (and well), and processed spoken instructions (better than written

                                   6   instructions).299 On the other hand, he felt that his mind drifted after only ten minutes, he did not

                                   7   handle stress or changes in his routine well, and his short-term memory was at times “mildly

                                   8   decreased.”300 With respect to (4), Mr. Waltz experienced no episodes of decompensation.301

                                   9         Overall, the ALJ found that there was insufficient objective medical evidence to establish that

                                  10   Mr. Waltz had a disabling affective disorder, anxiety-related disorder, or substance-abuse

                                  11   disorder.302

                                  12         Before considering the fourth step, the ALJ determined that Mr. Waltz had the residual-
Northern District of California
 United States District Court




                                  13   functional capacity (“RFC”) to perform medium work, but with the following limitations: able to

                                  14   frequently balance, stoop, kneel, crouch, crawl, and climb; unable to climb ladders, ropes, or

                                  15   scaffolds; unable to have any exposure to high, exposed places or moving mechanical parts; able

                                  16   to understand, remember, and carry out only simple instructions and make simple work-related

                                  17   decisions; able to tolerate only occasional interaction with the public; able to perform routine tasks

                                  18   at a consistent pace, but not a production rate pace where each task must be performed within a

                                  19   strict time deadline; and he would be off task for five percent of the workday.303

                                  20

                                  21

                                  22   296
                                             Id.
                                  23   297
                                             Id.
                                       298
                                  24         AR 26–27.
                                       299
                                             AR 26.
                                  25   300
                                             AR 26–27.
                                  26   301
                                             AR 27.
                                       302
                                  27         AR 27–28.
                                       303
                                             AR 28.
                                  28

                                       ORDER – No. 17-cv-06654-LB                         28 
                                   1         The ALJ further provided:

                                   2               [Mr. Waltz’s] generative disc disease and fatigue due to insomnia, plus hypertension
                                                   (at times uncontrolled but not apparently controlled) and periodic sprains and strains
                                   3               justify a limitation to work at no more than a medium level of exertion, with
                                                   corresponding postural limitations. [His] insomnia and side effects from medication
                                   4               make appropriate a prohibition on exposure to hazards. [His] anxiety and personality
                                   5               disorders result in a significant restriction on his contact with the public. [His]
                                                   affective disorder makes necessary a limitation on the complexity of instructions he
                                   6               can process and perform and the pace at which he can do such things. Finally, [his]
                                                   combined physical and mental impairments call for an allowance for the claimant to
                                   7               be off-task a small but significant portion of the workday (5%).304
                                   8         At step four, the ALJ concluded that, because Mr. Waltz’s past job as a sales representative
                                   9   exceeded his ability to perform work involving no more than simple instructions and only
                                  10   occasional interaction with the public, Mr. Waltz was unable to perform his past relevant work.305
                                  11         At step five, the ALJ determined that, given Mr. Waltz’s age, education, work experience and
                                  12   RFC, and based on the VE’s testimony, “significant numbers” of jobs existed in the national
Northern District of California
 United States District Court




                                  13   economy that Mr. Waltz could perform.306 The ALJ thus concluded that Mr. Waltz was not
                                  14   disabled.307
                                  15                                          STANDARD OF REVIEW
                                  16         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the
                                  17   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set
                                  18   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or
                                  19   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d
                                  20   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C.
                                  21   § 405(g). “Substantial evidence means more than a mere scintilla but less than a preponderance; it
                                  22   is such relevant evidence as a reasonable mind might accept as adequate to support a
                                  23   conclusion.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should
                                  24
                                       304
                                  25         AR 37.
                                       305
                                             Id.
                                  26   306
                                             AR 38.
                                  27   307
                                          AR 38–39. Because the ALJ found that Mr. Waltz was not disabled — even considering his “severe
                                       substance abuse impairment” — the ALJ did not consider the issue of “materiality” of drug and
                                  28   alcohol abuse. See 20 C.F.R. § 404.1535; 20 C.F.R. § 416.935.

                                       ORDER – No. 17-cv-06654-LB                           29 
                                   1   uphold “such inferences and conclusions as the [Commissioner] may reasonably draw from the

                                   2   evidence.” Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the

                                   3   administrative record supports the ALJ’s decision and a different outcome, the court must defer to

                                   4   the ALJ’s decision and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097–

                                   5   98 (9th Cir. 1999). “Finally, [a court] may not reverse an ALJ’s decision on account of an error

                                   6   that is harmless.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                   7

                                   8                                         GOVERNING LAW
                                   9      A claimant is considered disabled if (1) he or she suffers from a “medically determinable

                                  10   physical or mental impairment which can be expected to result in death or which has lasted or can

                                  11   be expected to last for a continuous period of not less than twelve months,” and (2) the

                                  12   “impairment or impairments are of such severity that he or she is not only unable to do his
Northern District of California
 United States District Court




                                  13   previous work but cannot, considering his age, education, and work experience, engage in any

                                  14   other kind of substantial gainful work which exists in the national economy . . . .” 42 U.S.C. §

                                  15   1382c(a)(3)(A) & (B). The five-step analysis for determining whether a claimant is disabled

                                  16   within the meaning of the Social Security Act is as follows. Tackett, 180 F.3d at 1098 (citing 20

                                  17   C.F.R. § 404.1520).

                                  18          Step One. Is the claimant presently working in a substantially gainful activity? If so,
                                              then the claimant is “not disabled” and is not entitled to benefits. If the claimant is
                                  19
                                              not working in a substantially gainful activity, then the claimant’s case cannot be
                                  20          resolved at step one, and the evaluation proceeds to step two. See 20 C.F.R.
                                              § 404.1520(a)(4)(i).
                                  21
                                              Step Two. Is the claimant’s impairment (or combination of impairments) severe? If
                                  22          not, the claimant is not disabled. If so, the evaluation proceeds to step three. See 20
                                              C.F.R. § 404.1520(a)(4)(ii).
                                  23
                                              Step Three. Does the impairment “meet or equal” one of the listed specified
                                  24          impairments described in the regulations? If so, the claimant is disabled and is
                                              entitled to benefits. If the claimant’s impairment does not meet or equal one of
                                  25          the impairments listed in the regulations, then the case cannot be resolved at step
                                              three, and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
                                  26
                                              Step Four. Considering the claimant’s RFC, is the claimant able to do any work that
                                  27          he or she has done in the past? If so, then the claimant is not disabled and is not
                                              entitled to benefits. If the claimant cannot do any work he or she did in the past, then
                                  28

                                       ORDER – No. 17-cv-06654-LB                       30 
                                   1              the case cannot be resolved at step four, and the case proceeds to the fifth and final
                                                  step. See 20 C.F.R. § 404.1520(a)(4)(iv).
                                   2
                                                  Step Five. Considering the claimant’s RFC, age, education, and work experience, is
                                   3              the claimant able to “make an adjustment to other work?” If not, then the claimant is
                                                  disabled and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If the claimant
                                   4              is able to do other work, the Commissioner must establish that there are a significant
                                                  number of jobs in the national economy that the claimant can do. There are two ways
                                   5              for the Commissioner to show other jobs in significant numbers in the national
                                   6              economy: (1) by the testimony of a vocational expert or (2) by reference to the
                                                  Medical-Vocational Guidelines at 20 C.F.R., part 404, subpart P, app. 2.
                                   7

                                   8         For steps one through four, the burden of proof is on the claimant. At step five, the

                                   9   burden shifts to the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417,

                                  10   1419 (9th Cir. 1986).

                                  11                                                 ANALYSIS

                                  12         Mr. Waltz contends that the ALJ erred by discrediting his testimony.308 Specifically, Mr.
Northern District of California
 United States District Court




                                  13   Waltz argues that the ALJ erred by finding that his testimony was inconsistent with (1) objective

                                  14   medical evidence and treatment sought,309 and (2) his work history.310 The court disagrees.

                                  15         In assessing a claimant’s credibility, an ALJ must make two determinations. Molina, 674 F.3d

                                  16   at 1112. “First, the ALJ must determine whether there is ‘objective medical evidence of an

                                  17   underlying impairment which could reasonably be expected to produce the pain or other

                                  18   symptoms alleged.’” Id. (quoting Ligenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007)).

                                  19   Second, if the claimant produces that evidence, and “there is no evidence of malingering,” the ALJ

                                  20   must provide “specific, clear and convincing reasons” for rejecting the claimant’s testimony

                                  21   regarding the severity of the claimant’s symptoms. Id. (internal quotation marks and citations

                                  22   omitted). “At the same time, the ALJ is not ‘required to believe every allegation of disabling pain,

                                  23   or else disability benefits would be available for the asking, a result plainly contrary to 42 U.S.C. §

                                  24   423(d)(5)(A).’” Id. (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). “Factors that an

                                  25   ALJ may consider in weighing a claimant’s credibility include reputation for truthfulness,

                                  26
                                       308
                                             Motion for Summary Judgment – ECF No. 26 at 5, 7–10.
                                  27   309
                                             Id. at 7–9.
                                  28   310
                                             Id. at 9–10.

                                       ORDER – No. 17-cv-06654-LB                          31 
                                   1   inconsistencies in testimony or between testimony and conduct, daily activities, and unexplained,

                                   2   or inadequately explained, failure to seek treatment or follow a prescribed course of treatment.”

                                   3   Orn v. Astrue, 495 F.3d 625, 636 (9th Cir. 2007) (internal quotation marks omitted). “[T]he ALJ

                                   4   must identify what testimony is not credible and what evidence undermines the claimant’s

                                   5   complaints.” Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (citing Lester v. Chater, 81

                                   6   F.3d 821, 834 (9th Cir. 2014)); see, e.g., Morris v. Colvin, No. 16-CV-0674-JSC, 2016 WL

                                   7   7369300, at *12 (N.D. Cal. Dec. 20, 2016).

                                   8         Here, the ALJ gave specific, clear and convincing reasons for discounting Mr. Waltz’s

                                   9   testimony. Although Mr. Waltz discusses only two, the ALJ gave five reasons for discounting Mr.

                                  10   Waltz’s testimony. The court considers each in turn.

                                  11         First, as Mr. Waltz points out, the ALJ found that Mr. Waltz’s treatment history undercut the

                                  12   accuracy of his testimony.311 See 20 C.F.R. § 404.1529(c)(3)(iv) (identifying nature of treatment
Northern District of California
 United States District Court




                                  13   as factor to consider when assessing subjective allegations). Specifically, the ALJ found that Mr.

                                  14   Waltz’s allegations about the severity of his impairments were “inconsistent with his history of

                                  15   seeking minimal — or, at best, highly conservative — treatment.”312 See Johnson v. Shalala, 60

                                  16   F.3d 1428, 1434 (9th Cir. 1995) (“conservative treatment” suggested “lower lever of both pain and

                                  17   functional limitation”). For example, although Mr. Waltz claimed disabling mental impairments,

                                  18   including bipolar disorder, depression, and anxiety, he did not regularly receive psychotherapy or

                                  19   take psychotropic medication.313 See Ostenbrock v. Apfel, 240 F.3d 1157, 1166 (9th Cir. 2001)

                                  20   (finding ALJ properly rejected claimant’s subjective complaints where he did not use medication

                                  21   commonly prescribed for alleged symptoms).

                                  22         Moreover, regarding Mr. Waltz’s psychological impairments, the ALJ found that

                                  23             his comments to providers suggest he sought treatment for the primary purpose of
                                                 obtaining benefits . . . . Vocational rehabilitation was suggested for the claimant, as
                                  24

                                  25

                                  26   311
                                             See AR 33–34.
                                       312
                                  27         AR 33.
                                       313
                                             AR 32, 429.
                                  28

                                       ORDER – No. 17-cv-06654-LB                          32 
                                                   an alternative to his expressed desire to receive disability benefits, and remaining out
                                   1               of the workforce was considered potentially damaging to [his] mental health.314
                                   2   See 20 C.F.R. § 404.1529(c)(3)(vii)(4). On February 13, 2015, Mr. Waltz saw Dr. Karpowicz, in
                                   3   part, for “GA” (general assistance benefits).315 As the ALJ pointed out, Dr. Karpowicz stated that
                                   4   it was “not entirely clear” what Mr. Waltz’s underlying diagnosis was for his disabling
                                   5   symptoms.316 He further noted that it was not clear that Mr. Waltz had a “severe enough illness
                                   6   that would make him completely unfit for work” and that it “may in fact be harmful for him to
                                   7   continue to be out of the workforce.317 Although that opinion is reserved for the Commissioner, it
                                   8   is “indicative of the objective severity of [Mr. Waltz]’s impairment.318
                                   9         Second, as Mr. Waltz discusses, the ALJ found Mr. Waltz’s work history to be inconsistent
                                  10   with the alleged severity of his symptoms.319 The ALJ observed that even though Mr. Waltz
                                  11   claimed to have difficulty getting along with coworkers and that he lost a job due to his alleged
                                  12   anger issues — the record did not demonstrate social issues in Mr. Waltz’s past employment or
Northern District of California
 United States District Court




                                  13   volunteer work.320 The ALJ noted that Mr. Waltz lived in a house with over 100 others and had no
                                  14   problem getting along with them.321 The ALJ further noted that although Mr. Waltz was fired from
                                  15   his last job, he quit his previous job because he felt it “wasn’t going anywhere.”322 See Drouin v.
                                  16   Sullivan, 966 F.2d 1255, 1256 (9th Cir. 1992) (finding ALJ properly rejected the claimant’s pain
                                  17   testimony because the claimant was laid off from work for reasons unrelated to her pain). The
                                  18   ALJ’s consideration of Mr. Waltz’s work history was proper and supported by substantial
                                  19   evidence.
                                  20

                                  21
                                       314
                                             AR 32.
                                  22   315
                                             AR 583.
                                  23   316
                                             AR 36, 583.
                                       317
                                  24         AR 36; see also AR 583.
                                       318
                                             AR 36.
                                  25   319
                                             AR 34.
                                  26   320
                                             AR 36.
                                       321
                                  27         Id.
                                       322
                                             AR 34; see also AR 82–83.
                                  28

                                       ORDER – No. 17-cv-06654-LB                            33 
                                   1         Third, the ALJ found that Mr. Waltz’s activities of daily living demonstrated a level of

                                   2   functioning beyond his alleged level of functioning.323 See 20 C.F.R. § 404.1529(c)(3)(vii)(4); see

                                   3   also Orn, 495 F.3d at 636 (“[I]nconsistencies . . . between [a claimant’s] testimony and [his]

                                   4   conduct [or] daily activities” is a legitimate factor “in weighing a claimant’s credibility.”). For

                                   5   example, Mr. Waltz claimed disability in part based on anger issues and impatience with others.324

                                   6   He stated that he had difficulty being around others and that he was once fired from a job due to

                                   7   his anger issues.325 But, as the ALJ noted, Mr. Waltz lived in a shelter with over 100

                                   8   individuals.326 He had no altercations with his cohabitants, was involved in a relationship with

                                   9   someone from his shelter, and got along well with authority figures, family, and friends.327 The

                                  10   ALJ further noted that Mr. Waltz rode public transportation independently, volunteered, and

                                  11   attended appointments.328

                                  12         Fourth, the ALJ found that the medical evidence undermined Mr. Waltz’s claims of disabling
Northern District of California
 United States District Court




                                  13   limitations and supported his RFC for work involving simple instructions, simple work-related

                                  14   decision-making, limited social contact, flexible deadlines, and the ability to be off task for five

                                  15   percent of the workday.329 Mr. Waltz failed to address the breadth of normal examination

                                  16   findings330 or explain how the ALJ erred in weighing the medical evidence with respect to his

                                  17   RFC. The ALJ concluded that the medical evidence did not support Mr. Waltz’s allegations.

                                  18

                                  19
                                       323
                                             AR 26, 29, 33; see also AR 61–62, 315, 317–19, 320, 538.
                                  20   324
                                             AR 33, 318, 320.
                                  21   325
                                             AR 26, 318, 320.
                                       326
                                  22         AR 36.
                                       327
                                             AR 26, 33, 61–62.
                                  23   328
                                             AR 26; see also AR 315, 317–19.
                                  24   329
                                             AR 37.
                                       330
                                  25      See, e.g., AR 424–26 (where Dr. Kalman noted that Mr. Waltz was pleasant and cooperative, he
                                       spoke at an average rate and volume, and his eye contact was good; Mr. Waltz could relate to
                                  26   supervisors, co-workers, and peers, and he could withstand the stress and pressures associated with
                                       daily work); AR 583 (where Dr. Karpowicz opined that it was “not clear” that Mr. Waltz had “a severe
                                  27   enough illness that would make him completely unfit for work”); AR 430 (where Dr. Larson reported
                                       that Mr. Waltz was able to maintain focus throughout the evaluation with no need for redirection, gave
                                  28   good eye contact, had a pleasant attitude, and no “loose associations or confusion” were indicated);

                                       ORDER – No. 17-cv-06654-LB                         34 
                                   1         Fifth, the ALJ found that Mr. Waltz’s conflicting accounts of his cannabis and alcohol use

                                   2   undercut the accuracy of his allegations.331 See 20 C.F.R. § 404.1529(c)(4) (“We will consider

                                   3   whether there are any inconsistencies in the evidence and the extent to which there are any

                                   4   conflicts between your statements and the rest of the evidence.”); Thomas v. Barnhart, 278 F.3d

                                   5   948, 959 (9th Cir. 2002) (rejecting claimant’s statements where “the ALJ found that [the claimant]

                                   6   had not ‘been a reliable historian, presenting conflicting information about her drug and alcohol

                                   7   usage’”); Rusten v. Comm’r of Soc. Sec., 468 F. App’x 717, 719 (9th Cir. 2012) (“Inconsistent or

                                   8   dishonest statements about drug use can be used to infer a lack of veracity in the claimant’s other

                                   9   assertions.”) (citing Thomas, 278 F.3d at 959). For example, as the ALJ noted, Mr. Waltz testified

                                  10   that he had not used cannabis since January 9, 2014,332 but the record shows that he reported using

                                  11   cannabis through at least March 2015.333 The ALJ properly found that Mr. Waltz’s inconsistent

                                  12   statements undermined his claims.
Northern District of California
 United States District Court




                                  13         The court concludes that the ALJ gave specific, clear and convincing reasons for discounting

                                  14   Mr. Waltz’s testimony.

                                  15                                             CONCLUSION

                                  16         The court denies Mr. Waltz’s motion for summary judgment and grants the Commissioner’s

                                  17   cross-motion for summary judgment.

                                  18         IT IS SO ORDERED.

                                  19         Dated: November 13, 2018

                                  20                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  21                                                    United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25   AR 485 (where Dr. Gerson noted that Mr. Waltz was able to relate to him, follow instructions without
                                       difficulty, and was “not unstable”).
                                  26   331
                                             AR 29, 31–32, 34, 73, 534, 589.
                                       332
                                  27         AR 34, 73.
                                       333
                                         On November 7, 2014, Mr. Waltz told Dr. Kozart that he still used cannabis. AR 589; see also AR
                                  28   535.

                                       ORDER – No. 17-cv-06654-LB                        35 
